Citation Nr: 0814572	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served in the Marine Corps from September 1967 to 
April 1967.  He also had unconfirmed service in the Army from 
March 1977 to July 1977.  He died on August [redacted], 2002.  The 
appellant is the widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) in Salt Lake City, Utah, 
which denied the claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to DIC 
pursuant to 38 U.S.C.A. §  1318.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that her husband's death was the result 
of pulmonary lung disease. 

The available service medical records show on enlistment in 
September 1967, the veteran's Report of Medical History noted 
a skin graft left eye, 2 years earlier.  Discharge 
examination in March 1969 was normal, although skin graft of 
the lower left eye was noted.

VA outpatient treatment reports dated in June 2002 note the 
veteran's history of being diagnosed with a stage IV melanoma 
over 13 years earlier, although he had not received treatment 
since.  Another June 2002 clinical entry records a past 
medical history of excess sun exposure with sunburns as a 
child and hairy nevus removal over left eye at the age of 18 
months.  The entry also notes a diagnosis of metastatic 
carcinoma likely.  At that time, the entry also reiterated 
the veteran's stage IV melanoma of the right foot 13 years 
earlier (treatment with surgery, patient refused 
chemotherapy) and hairy nevus.  Metastatic melanoma is the 
most likely cancer.  It was also noted that other causes 
could be lung cancer (history of smoking), colon cancer 
(bowel symptoms), or prostate cancer although pancreatic 
cancer can also have late abdominal symptoms.  Tests were 
orders and it was noted that hematology/oncology would be 
contacted if cancer was confirmed.  A June 2002 discharge 
summary note confirmed the presence of cancer in the liver, 
lung, mediastinum and subcutaneous.  It was noted that the 
source was likely melanoma given the history.  The Board 
notes that the reports associated with the "treatment with 
surgery, patient refused chemotherapy" are not of record.  
Thus, additional action in this regard is warranted.  

The death certificate shows that the cause of the veteran's 
death was attributed to "widely metastatic melanoma."  An 
autopsy was not performed.  Also of record is a statement 
from Dr. C.P.  In the statement, Dr. C.P. concludes that the 
veteran died from metastatic melanoma.  Dr. C.P. then states 
that "pulmonary lung involvement was assumed based on 
abnormal imaging studies."  He went on to say, "The 
probability is extremely high that the abnormalities were the 
result of lung involvement by metastatic melanoma.  As a 
biopsy was not performed I cannot conclude without absolute 
certainty that the veteran did not have lung cancer."    

Although the VA medical reports show multiple metastatic 
melanoma, and note cancer of the liver and lungs, the Board 
finds that additional development is needed.  A VA medical 
opinion is needed to determine the origin of the veteran's 
metastatic melanoma and lung cancer; that is, whether it 
initially began as a skin disorder of his feet and 
metastasized therefrom, or whether the cancer began in his 
lungs, liver or in any other location.  

Additionally, there are some indications within the record 
noting that the veteran had two periods of service.  There is 
no DD-214 to show the period of service from March 1977 to 
July 1977.  In addition, there is no evidence of record 
showing that the RO attempted to locate the veteran's service 
medical records for the above referenced period of service.

Accordingly, the case is REMANDED for the following action:

1.	Attempt to obtain any outstanding 
private medical records, nursing care 
records, or VA treatment records, which 
address treatment for the veteran's 
metastatic melanoma and/or lung cancer, 
to include any medical reports 
associated with the veteran's surgical 
treatment approximately 13 years prior 
to his death.  If no additional records 
are available, documentation of such 
should be noted in the claims file and 
the appellant should be afforded an 
opportunity to submit evidence in 
support of her claim.

2.	Thereafter, transfer the claims folder 
to an appropriate examiner to determine 
the likely origination point of the 
veteran's metastatic melanoma and lung 
cancer, and to determine whether the 
veteran's cause of death was related to 
his active service.  The examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran's cause of 
death was related to his period of 
active service, manifested to a 
compensable degree within a year after 
service, or is related to any in-
service herbicide exposure.  The 
examiner should specifically address 
Dr. C.P.'s opinion and provide a 
rationale for any conclusion reached. 

3.	An attempt to verify the veteran's 
second period of service and locate his 
service medical records from that time 
should be accomplished as well.  All 
correspondence should be incorporated 
into the claims file.

4.	Thereafter, readjudicate the issues on 
appeal.  If the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

